internal_revenue_service department of the treasury number release date index number 2207a re washington dc person to contact telephone number refer reply to cc psi b04- plr-130161-01 date date legend decedent taxpayer executors will marital trust trustees date dollar_figurex corporation dear this letter is in response to your letter of date requesting rulings on the proposed severance of the marital trust and the subsequent renunciation by taxpayer of her entire_interest in four of the severed trusts facts decedent died testate on date survived by his spouse taxpayer article iv of decedent’s will will directs that the decedent’s residuary_estate is to be held in a marital trust for the benefit of taxpayer section a of article iv of the will directs the trustees to pay all of the net trust income quarterly to taxpayer and authorizes the trustees to pay such amounts of principal to taxpayer as the trustees determine may be necessary for her maintenance in health and reasonable comfort or her support in her accustomed manner of living no person has any power to appoint any part of the marital trust to any person other than taxpayer during taxpayer’s life upon taxpayer’s death the remaining principal of the marital trust will be distributed outright to decedent’s then living descendants per stirpes section k of article viii of the will provides that a ny person or his or her legal_representative at any time may irrevocably disclaim renounce or release in whole or in part any interest benefit right privilege or power granted to such person under the plr-130161-01 will section p of article viii of the will authorizes the executors and trustees to divide any trust into separate trusts based on the fair_market_value of the trust assets at the time of the division it is represented that approximately of the value of decedent’s gross_estate consisted of stock in corporation a publicly traded corporation that passed to the marital trust on the federal estate_tax_return form_706 filed for decedent’s estate the executor elected under sec_2056 to treat the property passing to the marital trust as qualified_terminable_interest_property qtip prior to funding the marital trust the trustees pursuant to the authority contained in section p of article viii divided the marital trust into five separate trusts trusts a b c d and e after the severance trusts b c d and e were funded with a fractional share of the property passing to the marital trust having an approximate value of dollar_figurex trust a was funded with the balance of the marital trust property each new trust has terms identical to those of the marital trust taxpayer now proposes to renounce her entire_interest in trusts b c d and e taxpayer’s renunciations will not constitute qualified disclaimers under sec_2518 after the proposed renunciations taxpayer will fully exercise her right of recovery under sec_2207a additionally taxpayer’s renunciations will be conditioned upon payment by the remaindermen of trusts b c d and e respectively of all gift_tax attributable to the renunciation of her interests in those trusts you requested the following rulings the severance of the marital trust into five new trusts trusts a b c d and e will not adversely affect the availability of the estate_tax_marital_deduction the election under sec_2056 with respect to the marital trust nor the status of the new trusts as qualified_terminable_interest_property upon taxpayer’s renunciation of her interests in trusts b c d and e taxpayer will not be deemed to have made a transfer under sec_2519 of the property in trust a upon taxpayer’s renunciation of her entire_interest in trusts b c d and e sec_2702 will not apply the transfer of property under sec_2519 resulting from taxpayer’s renunciation of her qualifying_income_interest_for_life with respect to trusts b c d and e will be a net_gift taxpayer’s renunciation of her qualifying_income_interest_for_life in trusts b c d and e conditioned on the beneficiaries and or remaindermen of each trust paying all of the gift_tax attributable to taxpayer’s transfer of such qualifying_income interest will be treated as a net_gift plr-130161-01 no part of the property of trusts b c d and e that the taxpayer has proposed to renounce will be included in taxpayer’s gross_estate under sec_2044 law and analysis ruling_request sec_1 and sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse’s estate sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift plr-130161-01 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides that any disposition of all or part of a qualifying_income_interest_for_life in any property to which the section applies is treated as a transfer for gift_tax purposes of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 of the gift_tax regulations if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount of gift_tax attributable to that property the value of property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter of the code that would plr-130161-01 have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_25_2207a-1 provides that a person’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_25 2207a- c multiplied by a fraction the numerator of the fraction is the value of the particular property included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the total_amount_of_gifts made during the calendar_year by reason of sec_2519 less any deductions allowed with respect to those properties sec_25_2207a-1 provides that if the property is in trust at the time of the transfer the person receiving the property is the trustee and if the property does not remain in trust any person receiving the property prior to the expiration of the right of recovery revrul_75_72 1975_1_cb_310 holds that if a transfer of property is conditioned on the payment by the donee of the gift_tax imposed on the transfer then in determining the amount_of_the_gift the amount of gift_tax actually paid_by the donee is deducted from the value of transferred property that is the gift is treated as a net_gift under sec_2502 the donor is primarily liable for the payment of the gift_tax thus if at the time of the transfer the gift is made subject_to a condition that the gift_tax be paid_by the donee or out of the transferred property the donor receives consideration for the transfer in the amount of gift_tax to be paid_by the donee accordingly under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property or property right or interest passing from the donor minus the amount_of_the_gift tax actually paid_by the donee revrul_81_223 1981_2_cb_189 holds that in determining the gift_tax liability actually assumed by the donee the donor’s available unified_credit must be used to reduce the tax in determining the liability in this case the marital trust meets the requirements of sec_2056 and is eligible for the qtip_election under the proposed transaction the resultant new trusts will each have terms identical to those of the marital trust accordingly based on the facts submitted and the representations made we rule that the division of the marital trust into five new trusts a b c d and e and the subsequent renunciation by taxpayer of her entire_interest in trusts b c d and e will not adversely affect the validity of the election under sec_2056 or the allowance of the estate_tax_marital_deduction under sec_2056 with respect to all of the marital trust nor the continuing qualification of trust a as qualified_terminable_interest_property furthermore under the proposed division of the marital trust each new trust will be a separate legal entity accordingly we rule that upon taxpayer’s renunciation of her interests in trusts b c d and e taxpayer will be treated as disposing of her qualified income_interest with respect to those trusts for purposes of sec_2519 however taxpayer will not be deemed to have made a transfer under sec_2519 of plr-130161-01 any portion of trust a with respect to the treatment of taxpayer’s gift resulting from the application of sec_2519 although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount_of_the_gift tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207 statutorily shifts the burden but not the liability for paying the gift_tax to the donee because the statute imposes the burden of paying the gift_tax on the donee the donee provides consideration for the gift the donee's undertaking under the statute inures to the benefit of the donor because it relieves the donor of the obligation to pay gift_tax that the donor is liable for and is otherwise required to pay out of the donor's own funds see revrul_75_72 accordingly taxpayer’s gift under sec_2519 is treated as a net_gift the amount_of_the_gift is determined by reducing the amount of the transfer under sec_2519 and sec_25_2519-1 by the amount of gift_tax the taxpayer is entitled to recover under sec_2207 further with respect to the treatment of taxpayer’s gifts resulting from the disposition of her qualifying_income interests in trusts b c d and e under sec_2511 and sec_25 as a condition of the transfer the donees have agreed to pay any gift_tax imposed on the transfer in accordance with revrul_75_72 taxpayer’s transfer of her qualifying_income interests will also constitute net_gifts the amount of the gifts will be determined by reducing the value of the renounced interests by the amount of gift_tax paid_by the donees finally we conclude that if the renunciations are executed as proposed no part of the property of trusts b c d and e will be includible in taxpayer’s gross_estate under sec_2044 ruling_request sec_2702 provides special valuation rules in the case of transfers of interests in trusts under sec_2702 whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 in this case trusts a b c d and e will be established and funded as separate trusts accordingly sec_2702 will not apply in determining the gift_tax consequences of taxpayer’s renunciation of her entire_interest in the property of trusts b c d and e plr-130161-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination passthroughs and special industries sincerely george l masnik chief branch office of associate chief_counsel
